DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-20 of U.S. Patent No. 11,379,358. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Application
US 11,379,358
1. A system comprising:
a memory component comprising a plurality of blocks; and

a processing device operably coupled to the memory component, the processing device configured to perform operations comprising:

retiring a set of blocks based on first trim settings;

implementing a firmware update comprising second trim settings; and

identifying, using the second trim settings, a first block of the set of blocks as a readable block;

based on the identifying of the first block as a readable block, modifying first data referencing the first block to indicate that the first block is not retired; and

recreating a logical-to-physical table entry for a page of the first block, the logical-to-physical table entry associating a logical address with the page.



based on a determination that the set of retired blocks includes more than a threshold number of blocks that were retired after implementation of a previous firmware update, executing an unretire command comprising:

1. A system comprising:
a memory component comprising a plurality of blocks; and

a processing device operably coupled to the memory component, the processing device configured to perform operations comprising:

retiring a set of blocks based on first trim settings, the set of blocks comprising a first block;
implementing a firmware update comprising second trim settings;

identifying, using the second trim settings, the first block as a readable block;

based on the identifying of the first block, modifying first data referencing the first block to indicate that the first block is not retired; and


recreating a logical-to-physical table entry for a page of the first block, the logical-to-physical table entry associating a logical address with the page.



10. The system of claim 1, wherein the operations further comprise:
determining that the set of retired blocks includes more than a threshold number of blocks that were retired after implementation of a previous firmware update.
2. The system of claim 1, wherein:
the operations further comprise:

executing a first operation at the first block; and

executing a second operation at a second block of the set of retired blocks;

the identifying of the first block as a readable block is based on a first determination that the first operation was successful; and

the second block is not identified as a readable block based on a second determination that the second operation was not successful.
2. The system of claim 1, wherein:
the operations further comprise:

executing a first operation at the first block; and

executing a second operation at a second block of the set of retired blocks;

the identifying of the first block as a readable block is based on a first determination that the first operation was successful; and

the second block is not identified as a readable block based on a second determination that the second operation was not successful.
3. The system of claim 1, wherein the operations further comprise:

executing an erase operation at the first block; and

before modifying the first data to indicate that the first block is not retired, determining that the erase operation was successful.
3. The system of claim 1, wherein the operations further comprise:

executing an erase operation at the first block; and

before modifying the first data to indicate that the first block is not retired, determining that the erase operation was successful.
4. The system of claim 1, wherein the operations further comprise:

before recreating the logical-to-physical table entry for the page, determining that a first read operation at the first block was successful.
4. The system of claim 1, wherein the operations further comprise:

before recreating the logical-to-physical table entry for the page, determining that a first read operation at the first block was successful.
5. The system of claim 4, wherein the recreating of the logical-to-physical table entry comprises reading the logical address from a metadata location at the first block.
5. The system of claim 4, wherein the recreating of the logical-to-physical table entry comprises reading the first logical address from a metadata location at the first block.
6. The system of claim 4, wherein the recreating of the logical-to-physical table entry comprises:

determining that the logical-to-physical table entry describes a physical address of the page as a previously-associated physical address; and

writing the physical address of the page to a current physical address field of the logical-to-physical table entry.
6. The system of claim 4, wherein the recreating of the logical-to-physical table entry comprises:

determining that the logical-to-physical table entry describes a physical address of the page as a previously-associated physical address; and

writing the physical address of the page to a current physical address field of the logical-to-physical table entry.
7. The system of claim 1, wherein the firmware update fixes a bug introduced in the previous firmware update.
7. The system of claim 1, wherein the firmware update fixes a bug in existing firmware.
8. The system of claim 1, wherein the firmware update has enhanced capabilities for reading, writing, or erasing blocks of the memory component.
8. The system of claim 1, wherein the firmware update has enhanced capabilities for reading, writing, or erasing blocks of the memory component.
9. A method, comprising:
retiring a set of blocks based on first trim settings;

implementing a firmware update comprising second trim settings; and

identifying, using the second trim settings, a first block of the set of blocks as a readable block;

based on the identifying of the first block as a readable block, modifying a first table entry referencing the first block to indicate that the first block is not retired; and

recreating a logical-to-physical table entry for a page of the first block, the logical-to-physical table entry associating a logical address with the page.


based on a determination that the set of retired blocks includes more than a threshold number of blocks that were retired after implementation of a previous firmware update, executing an unretire command comprising:

11. A method, comprising:
retiring a set of blocks based on first trim settings, the set of blocks comprising a first block;

implementing a firmware update comprising second trim settings;

identifying, using the second trim settings, the first block as a readable block;

based on the identifying of the first block, modifying a first table entry referencing the first block to indicate that the first block is not retired; and

recreating a logical-to-physical table entry for a page of the first block, the logical-to-physical table entry associating a logical address with the page.


10. The system of claim 1, wherein the operations further comprise:
determining that the set of retired blocks includes more than a threshold number of blocks that were retired after implementation of a previous firmware update.
10. The method of claim 9, further comprising:
executing a first operation at the first block of the set of retired blocks; and

executing a second operation at a second block of the set of retired blocks; and wherein

the identifying of the first block as a readable block is based on a first determination that the first operation was successful; and

the second block is not identified as a readable block based on a second determination that the second operation was not successful.
12. The method of claim 11, further comprising:
executing a first operation at the first block of the set of retired blocks; and

executing a second operation at a second block of the set of retired blocks; and wherein

the identifying of the first block as a readable block is based on a first determination that the first operation was successful; and

the second block is not identified as a readable block based on a second determination that the second operation was not successful.
11. The method of claim 9, further comprising:

executing an erase operation at the first block; and

before modifying the first table entry to indicate that the first block is not retired, determining that the erase operation was successful.
13. The method of claim 11, further comprising:

executing an erase operation at the first block; and

before modifying the first table entry to indicate that the first block is not retired, determining that the erase operation was successful.
12. The method of claim 9, further comprising:
before recreating the logical-to-physical table entry for the page, determining that a first read operation at the first block was successful.
14. The method of claim 11, further comprising:
before recreating the logical-to-physical table entry for the page, determining that a first read operation at the first block was successful.
13. The method of claim 9, wherein the recreating of the logical-to-physical table entry comprises reading the logical address from a metadata location at the first block.
15. The method of claim 11, wherein the recreating of the logical-to-physical table entry comprises reading the first logical address from a metadata location at the first block.
14. The method of claim 9, wherein the recreating of the logical-to-physical table entry comprises:

determining that the logical-to-physical table entry describes a physical address of the page as a previously-associated physical address; and

writing the physical address of the page to a current physical address field of the logical-to-physical table entry.
16. The method of claim 11, wherein the recreating of the logical-to-physical table entry comprises:

determining that the logical-to-physical table entry describes a physical address of the page as a previously-associated physical address; and

writing the physical address of the page to a current physical address field of the logical-to-physical table entry.
15. A non-transitory machine-readable storage medium comprising instructions thereon that, when executed by a processing device, cause the processing device to perform operations comprising:

retiring a set of blocks based on first trim settings;

implementing a firmware update comprising second trim settings; and

identifying, using the second trim settings, a first block of the set of blocks as a readable block;

based on the identifying of the first block as a readable block, modifying a first table entry referencing the first block to indicate that the first block is not retired; and

recreating a logical-to-physical table entry for a page of the first block, the logical-to-physical table entry associating a logical address with the page.



based on a determination that the set of retired blocks includes more than a threshold number of blocks that were retired after implementation of a previous firmware update, executing an unretire command comprising:
17. A non-transitory machine-readable storage medium comprising instructions thereon that, when executed by a processing device, cause the processing device to perform operations comprising:

retiring a set of blocks based on first trim settings, the set of blocks comprising a first block;

implementing a firmware update comprising second trim settings;

identifying, using the second trim settings, the first block as a readable block;

based on the identifying of the first block, modifying a first table entry referencing the first block to indicate that the first block is not retired; and

recreating a logical-to-physical table entry for a page of the first block, the logical-to-physical table entry associating a logical address with the page.



10. The system of claim 1, wherein the operations further comprise:
determining that the set of retired blocks includes more than a threshold number of blocks that were retired after implementation of a previous firmware update.
16. The machine-readable storage medium of claim 15, wherein:

the operations further comprise:

executing a first operation at the first block; and

executing a second operation at a second block of the set of retired blocks;

the identifying of the first block as a readable block is based on a first determination that the first operation was successful; and

the second block is not identified as a readable block based on a second determination that the second operation was not successful.
18. The machine-readable storage medium of claim 17, wherein:

the operations further comprise:

executing a first operation at the first block; and

executing a second operation at a second block of the set of retired blocks;

the identifying of the first block as a readable block is based on a first determination that the first operation was successful; and

the second block is not identified as a readable block based on a second determination that the second operation was not successful.
17. The machine-readable storage medium of claim 15, wherein the operations further comprise:

executing an erase operation at the first block; and

before modifying the first table entry to indicate that the first block is not retired, determining that the erase operation was successful.
19. The machine-readable storage medium of claim 17, wherein the operations further comprise:

executing an erase operation at the first block; and

before modifying the first table entry to indicate that the first block is not retired, determining that the erase operation was successful.
18. The machine-readable storage medium of claim 15, wherein the operations further comprise:

before recreating the logical-to-physical table entry for the page, determining that a first read operation at the first block was successful.
20. The machine-readable storage medium of claim 17, wherein the operations further comprise:

before recreating the logical-to-physical table entry for the page, determining that a first read operation at the first block was successful.
19. The machine-readable storage medium of claim 15, wherein the recreating of the logical-to-physical table entry comprises reading the logical address from a metadata location at the first block.
5. The system of claim 4, wherein the recreating of the logical-to-physical table entry comprises reading the first logical address from a metadata location at the first block.
20. The machine-readable storage medium of claim 15, wherein the recreating of the logical-to-physical table entry comprises:

determining that the logical-to-physical table entry describes a physical address of the page as a previously-associated physical address; and

writing the physical address of the page to a current physical address field of the logical-to-physical table entry.
6. The system of claim 4, wherein the recreating of the logical-to-physical table entry comprises:


determining that the logical-to-physical table entry describes a physical address of the page as a previously-associated physical address; and

writing the physical address of the page to a current physical address field of the logical-to-physical table entry.



Allowable Subject Matter
Claims 1-20 would be allowed upon the filing of a terminal disclaimer against US 11,379,358.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art such as Byom et al. (US 2011/0302445) discloses the tracking of a number of retired blocks and a threshold for reason in retiring blocks. Prior art such as Weingarten et al. (US 2010/0064096) discloses tracking of time since retirement for the blocks. The prior art also disclose certain sets of rules to retire blocks but does not relate to tracking retired blocks more than a threshold after a previous firmware update.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136